Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Farhad Shir on 06/13/2022.  The Applicant has agreed to an Examiner’s amendment as follows: 
 1. (Currently Amended) A radio apparatus comprising: 
a communication unit configured to wirelessly communicate with a radio apparatus at the other end of the communication; 
a voice recognition unit configured to analyze a voice received from the radio apparatus at an other end through the radio communication and to recognize a predetermined voice; 
a proxy call information acquisition unit configured to acquire proxy call information from the radio apparatus at the other end through the radio communication, the proxy call information being information that is required in case of an emergency of the radio apparatus at the other end; and 
a proxy call unit configured to make an emergency call on behalf of the radio apparatus at the other end based on the proxy call information, 
wherein the proxy call unit transmits the emergency call when the voice recognition unit recognizes the predetermined voice in the voice received from the radio apparatus at the other end[[.]];
wherein when an emergency call is made from the radio apparatus at the other end within a predetermined period after the voice recognition unit recognized the predetermined voice, the proxy call unit does not transmit the emergency call.
2. (Cancelled)
3. (Previously Presented) The radio apparatus according to Claim 1, wherein the predetermined voice is a voice containing at least one of a voice containing a predetermined keyword, a voice containing a scream, and a voice whose volume in a predetermined period is larger than a predetermined volume.
4. (Original) The radio apparatus according to Claim 1, wherein the proxy call information acquisition unit acquires the proxy call information in a state in which the radio apparatus is performing a call with the radio apparatus at the other end.
5. (Original) The radio apparatus according to Claim 1, wherein the proxy call information includes at least one of identification information of the radio apparatus at the other end, position information of the radio apparatus at the other end, information about a destination of the emergency call, and information about a channel of the emergency call.
6. (Cancelled).
7. (Currently Amended) A radio communication system comprising: 
a radio apparatus on a speaking side; and 
a radio apparatus on a listening side, wherein the radio apparatus on the speaking side comprises: 
a communication unit configured to wirelessly communicate with the radio apparatus on the listening side; and 
a proxy call information transmitting unit configured to transmit proxy call information to the radio apparatus on the listening side through the radio communication, the proxy call information being information that is required in case of an emergency of the radio apparatus on the speaking side, and the radio apparatus on the listening side comprises: a communication unit configured to wirelessly communicate with the radio apparatus on the speaking side; 
a voice recognition unit configured to recognize a predetermined voice in the radio communication; 
a proxy call information acquisition unit configured to acquire the proxy call information from the radio apparatus on the speaking side through the radio communication; and 
a proxy call unit configured to make an emergency call on behalf of the radio apparatus on the speaking side based on the proxy call information, wherein the proxy call unit transmits the emergency call when the voice recognition unit recognizes the predetermined voice[[.]]; 
wherein when an emergency call is made from the radio apparatus at the other end within a predetermined period after the voice recognition unit recognized the predetermined voice, the proxy call unit does not transmit the emergency call.
8. (Currently Amended) A radio communication method comprising: 
wirelessly communicating with a radio apparatus at the other end of the communication; 
analyzing a voice received from the radio apparatus at an other end through the radio communication and to recognize a predetermined voice; 
acquiring proxy call information from the radio apparatus at the other end through the radio communication, the proxy call information being information that is required in case of an emergency of the radio apparatus at the other end; 
making an emergency call on behalf of the radio apparatus at the other end based on the proxy call information; and 
transmitting the emergency call when the predetermined voice is recognized in the voice received from the radio apparatus at the other end[[.]];
wherein when an emergency call is made from the radio apparatus at the other end within a predetermined period after the voice recognition unit recognized the predetermined voice, the proxy call unit does not transmit the emergency call.

Allowable Subject Matter
Claims 1, 3-5 and 7-8 are allowed; claims 2 and 6 are canceled.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 7 and 8 recite, inter alia, acquiring proxy call information from the radio apparatus at the other end through the radio communication, the proxy call information being information that is required in case of an emergency of the radio apparatus at the other end; making an emergency call on behalf of the radio apparatus at the other end based on the proxy call information; and transmitting the emergency call when the predetermined voice is recognized in the voice received from the radio apparatus at the other end; wherein when an emergency call is made from the radio apparatus at the other end within a predetermined period after the voice recognition unit recognized the predetermined voice, the proxy call unit does not transmit the emergency call.
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647